Citation Nr: 1012217	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-29 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to 
December 1988.  He also served with the Army National Guard 
with active duty from September 2005 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Wichita, 
Kansas RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, the RO denied the Veteran's application to 
reopen his service connection claim for a back disorder and 
the Veteran did not appeal this decision within one year 
from the date of the rating decision.

2.  Evidence associated with the claims file since the May 
2005 rating decision was not of record at the time of the 
May 2005 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for a back disorder.

3.  The evidence of record shows that the Veteran has a 
current diagnosis of PTSD, he was diagnosed with PTSD in 
service and he provided competent lay testimony regarding a 
claimed in-service stressor.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  The evidence received subsequent to the May 2005 rating 
decision is new and material and the claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
and (c) (2009).

3.  PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs 
(VA) to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting 
that the claimant provide any evidence in his possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required 
to establish service connection that were found insufficient 
in the previous denial. 

For reasons explained in detail below, the Veteran's claim 
of entitlement to service connection for a back disorder is 
found to be reopened by way of the submission of new and 
material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claim.  

In addition, with respect to the service connection claim 
for PTSD, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence 

An unappealed rating decision in May 2005 denied the 
Veteran's application to reopen his claim of entitlement to 
service connection for a back disorder on the basis that the 
Veteran's claim was previously denied because there was no 
evidence that the back disorder occurred during service and 
it was not shown to be secondary to a right knee condition 
and the evidence that had been associated with the record 
did not provide new evidence showing that his back disorder 
is related to military service.  The relevant evidence of 
record at the time of the May 2005 rating decision consisted 
of service treatment records for the period of active 
military service from March 1988 to December 1988 and VA 
treatment records.  The Veteran did not file a notice of 
disagreement with the May 2005 rating decision within the 
one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  

Initially, the Board notes that service treatment records 
for the Veteran's active duty service between September 2005 
and August 2006 were associated with the record subsequent 
to the May 2005 rating decision.  Under 38 C.F.R. 
§ 3.156(c)(1), at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed 
and had not been associated with the claims when VA first 
decided the claim, VA will reconsider the claim.  However, 
section 3.156(c)(1) does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(2).  In this case, the service treatment records 
did not exist at the time of the previous decision and 
therefore, the RO properly treated the claim as a claim to 
reopen.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108 
(West 2002).   "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  Competency of new evidence, however, is not 
presumed. 

Although the RO determined in the August 2007 rating 
decision that new and material evidence was presented to 
reopen the claim of a back disorder, this decision is not 
binding on the Board.  The Board must first decide whether 
the evidence received is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed, Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening 
is unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received.

In September 2006, the Veteran filed another claim for 
service connection for a back disorder.  Evidence received 
since the May 2005 rating decision includes service 
treatment records from active duty service between September 
2005 and August 2006, VA treatment records, statements by 
the Veteran, an August 2007 VA examination and a November 
2009 Travel Board hearing transcript.  The service treatment 
records, the August 2007 VA examination and the lay 
testimony from the November 2009 Board hearing are 
considered new, because this evidence was not of record at 
the time of the May 2005 decision and it is not cumulative 
or redundant of previous evidence.  In addition, the 
evidence is material as the private service treatment 
records document that the Veteran injured his back in May 
2006 during military service.  Thus, the Board finds the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  Such 
evidence is so significant that it must now be considered in 
order to decide fairly the merits of the claim.  
Accordingly, the Veteran's claim of entitlement to service 
connection for a back disorder is reopened.  38 C.F.R. § 
3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran filed a claim for PTSD in April 2003.  He 
contends that he currently suffers from PTSD due to his 
service duties while stationed in Iraq in 2006 to include 
conducting inspections of vehicles at checkpoints and 
searching for bombs.  See November 2009 Hearing Transcript 
at 14.  He also noted that he knew of fellow service members 
who were killed while working at other checkpoint areas and 
this made him fear for his life.  Id.  The Veteran also 
testified that he was diagnosed with PTSD in service.  Id. 
at 13.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(2009).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In addition, if a Veteran is diagnosed with PTSD while in-
service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64,210 (Oct. 29, 2008).  The Board observes that 38 C.F.R. § 
3.304(f) has been recently amended with a new paragraph that 
eliminates the requirement of evidence corroborating 
occurrence of a claimed in-service stressor in claims in 
which PTSD is diagnosed in service, as follows:  "If the 
evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related 
to that service, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor."  38 C.F.R. § 3.304(f)(1).

The evidence of record shows that the Veteran has a current 
diagnosis of PTSD.  A July 2007 VA examination provides the 
Veteran with a diagnosis of chronic moderate to moderately 
severe PTSD.  The examiner noted that while the Veteran was 
stationed in Iraq he feared for his life and felt horrified 
and helpless.  Furthermore, a June 2006 service psychology 
consultation report reveals a diagnosis of PTSD during 
military service.   

As discussed above, the revised 38 C.F.R. § 3.304(f)(1) 
eliminated the requirement of evidence corroborating 
occurrence of an in-service stressor in claims, such as this 
one, in which PTSD was diagnosed in service.  In those 
instances, service connection may be granted on the basis of 
the Veteran's lay testimony alone, provided that "the 
claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service."  Such is the case here.  The record reflects that 
the Veteran has consistently provided lay evidence as to 
claimed in-service stressors, working at dangerous 
checkpoints in Iraq and searching for bombs in Baghdad. 
Iraq.  The Veteran's DD Form 214 reveals that his military 
occupational specialty was an infantryman and it indicates 
that the Veteran served in a designated imminent danger pay 
zone.  In this case, as the Veteran served as an infantryman 
in a designated danger zone, the Board finds that the 
Veteran's claimed stressors of monitoring checkpoints and 
searching for bombs are consistent with the circumstances, 
conditions or hardships of service.  The Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, there is no 
clear and convincing evidence to contradict the Veteran's 
statements regarding his claimed in service stressor.

In sum, the Board finds that, overall, the balance of 
positive and negative evidence is at the very least in 
relative equipoise with respect to the Veteran's service 
connection claim for PTSD.  The Veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, entitlement to service connection for PTSD is 
warranted.


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a back 
disorder is reopened and the appeal is granted to that 
extent only.

2.  Entitlement to service connection for PTSD is granted. 


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the 
Board can adjudicate the remaining issue on appeal.  

The Veteran was provided with a VA examination for his back 
in August 2007.  After a physical evaluation of the Veteran 
and a review of the record, the examiner provided the 
opinion that the condition of the Veteran's lumbar spine on 
examination and in the record does not match his reported 
symptoms and it would not lend to a conclusion that there 
was a permanent aggravation occurring in service.  He 
further determined that the Veteran's nonservice-connected 
back condition was not aggravated by the incident in May 
2007 while in service, as it was a minor acute problem, 
which resolved.  The Board notes that in May 2008, the 
Veteran underwent an L4-L5 re-exploration, L4-L5 posterior 
lumbar interbody fusion, L3, L4 and L5 laminectomies, 
foraminotomies, L3-L4 disc exploration, posterolateral 
spinal fusion with autologous morcellated local bone and 
morcellated DBX matrix boats and an L3 to L5 segmental 
fixation with transpedicular screws and interconnecting 
rods.  The May 2008 low back surgery is relevant to a 
medical opinion on whether that the Veteran's back strain 
that occurred during service permanently aggravated the 
Veteran's previous low back disorder.  In addition, the 
examiner did not address the issue of whether the Veteran's 
current low back disorder is caused by or related to his 
active military service from March 1988 to December 1988.  
Accordingly, the Board finds that the Veteran should be 
provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any back 
disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder 
was reviewed in connection with the 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether any back disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability) etiologically related to 
the Veteran's active military service 
from March 1988 to December 1988.  If 
the answer to the previous question is 
negative, then the examiner should 
provide an opinion on whether the 
Veteran's pre-existing back disorder 
was permanently aggravated beyond 
normal progression during active 
military service between September 
2005 and August 2006.  The examiner 
should provide a complete rationale 
for all conclusions reached including 
a description of the evidence relied 
upon and rejected in reaching the 
opinion.  Citation to medical 
literature would be helpful.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a back disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


